Per Curiam.

Appellants argue that the court of appeals erred by neither considering their claims that certain records were exempt from public release nor performing the requisite in camera inspection of disputed records. We agree. The case is remanded to the court of appeals to consider respondents’ exemption claims and to perform the required in camera inspection of disputed records. State ex rel. Natl. Broadcasting Co. v. Cleveland (1988), 38 Ohio St.3d 79, 526 N.E.2d 786, paragraph four of the syllabus; State ex rel. Natl. Broadcasting Co. v. Cleveland (1991), 57 Ohio St.3d 77, 80-81, 566 N.E.2d 146, 150.
The judgment of the court of appeals is reversed and the cause is remanded as set forth in this opinion.

Judgment reversed and cause remanded.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., dissents.